DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 states, “the external surface of the blanket is about 1 µm to 10 µm” however it is clear from the Specification that, “the external surface of the blanket includes a surface area of about 1 µm to 10 µm,” this area refereeing to the point of irradiation. The existing claim language limits the entire blanket size to 1 µm to 10 µm which 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the blanket is situated upon a belt,” of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. US 2005/0025534 A1 (Fujita).
Regarding claim 1, Fujita teaches a method for reduction of memory artifacts in a blanket during printing, comprising: 
making a first transfer (8) of ink from a photoconductor (7) to a blanket (1) in contact with the photoconductor, the blanket to cycle along a path (FIG. 1A), and the first transfer occurring at a first arc (around roller 2) of the blanket path; 
making a second transfer (9) of the ink from the blanket to a media in contact with the blanket, the second transfer occurring at a second arc (around roller 3) of the blanket path; and 

Regarding claim 3, Fujita teaches the method of claim 1, wherein the photoconductor is a rotating photoconductor drum (7), and the blanket is situated upon a rotating blanket drum, and wherein the blanket path is a rotation path (FIG. 1A). 
Regarding claim 4, Fujita teaches the method of claim 3, wherein an ink transfer from the photoconductor drum to the blanket occurs at the first arc (near roller 2) and an ink transfer from the blanket to the media occurs at the second arc (near roller 3) upon a rotation of the blanket drum along the rotation path (FIG. 1A).  
Regarding claim 7, Fujita teaches the method of claim 1, wherein the heat source is a laser emitter (¶0018).  
Regarding claim 11, Fujita teaches a system for heating a blanket to reduce memory artifacts in a blanket during printing, comprising: 
a blanket (1) to be situated upon a rotatable blanket drum, wherein the blanket is to be in contact with a rotating photoconductor drum (7) and is for receiving a first transfer of ink from the photoconductor drum at a first arc of a rotation path for the blanket drum (FIG. 1A); 
wherein the blanket (1) is to be in contact with a media situated upon a rotating media drum, and is for making a second transfer of the ink from the blanket to the media at a second arc of the blanket drum rotation path (FIG. 1A); and 
a heat source (4) to be located adjacent to a third arc of the rotation path, and to heat an external surface of the blanket, the heating to occur following the second transfer of the ink .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim is 2 rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. US 2005/0025534 A1 (Fujita) and Sandler et al. US Pub 2012/0093544 (Sandler).
Regarding claim 2, Fujita teaches the method of claim 1. Fujita differs from the instant claimed invention by not explicitly disclosing: the blanket is situated upon a belt, instead teaching the blanket is a belt. Sandler teaches (FIG. 6, ¶0022) a blanket (46/48) upon a belt (42).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the blanket on belt combination taught by Sandler with the device . 

Claims 5, 6, 8-10 and 13-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. US 2005/0025534 A1 (Fujita) and Kodera et al. US Pub 2011/0058867 (Kodera).
Regarding claim 5, Fujita teaches the method of claim 1. Furthermore the blanket taught by Fujita has a surface area of about 1 µm to 10 µm. Fujita differs from the instant claimed invention by not explicitly disclosing: the heating by the heat source causes a peak temperature of the external surface of the blanket to be about 90 ⁰C to 160 ⁰C.  However this is a common performance specification. Kodera teaches that 115 ⁰C the optimal temperature for laser irradiation of an aqueous inkjet printer (FIG. 7 and ¶0057-¶0061). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the heating temperature specs taught by Kodera when using the device taught by Fujita since Fujita does not give specifics in this regard, thus leaving it to one of ordinary skill to pursue the known options of which Kodera demonstrates this temperature is ideal for both high density and low density images (Kodera, ¶0056).
Regarding claim 6, Fujita teaches the method of claim 1. Fujita differs from the instant claimed invention by not explicitly disclosing: after the heating by the heat source portions of the blanket other than the external surface remain below 60⁰C. Kodera teaches lowering the temperature between irradiations (FIG. 9, ¶0067). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the heating temperature 
Regarding claim 8, Fujita teaches the method of claim 1. Fujita differs from the instant claimed invention by not explicitly disclosing: the heat source is to emit a burst of light energy to heat the external surface of the blanket to about 90°C to 160°C, with a total time to accomplish the burst being less than five milliseconds. Kodera teaches the heat source is to emit a burst of light energy to heat the external surface of the blanket to about 90°C to 160°C, with a total time to accomplish the burst being less than five milliseconds (i.e., 115                        
                            ℃
                        
                      for less than 5ms, ¶0057-¶0061). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the heating temperature technique taught by Kodera when using the device taught by Fujita since Fujita does not give specifics in this regard, thus leaving it to one of ordinary skill to pursue the known options of which Kodera demonstrates this temperature is ideal for both high density and low density images (Kodera, ¶0056).
Regarding claims 9 and 10, Fujita teaches the method of claim 1. Fujita differs from the instant claimed invention by not explicitly disclosing:  the power consumption taught of the laser. Kodera teaches the source having a wavelength of 808 nm and a power consumption of 60W , which inherently is capable of performing at a power density of 0.5 - 5 W/mm2 and emits light energy at wavelengths of about 700 nm to 1 p and has a power consumption of less than 10W per millimeter of printing width (¶0079-¶0080). It would be obvious to one of ordinary 
Regarding claims 13 and 14, Fujita teaches the system of claim 10. Fujita differs from the instant claimed invention by not explicitly disclosing: the set of exact temperature of the heat sources. Kodera teaches the heating sources are to heat the blanket to about 120 ⁰C to 200 ⁰C (see peaks above 115⁰C, FIG. 7 -9) before the point of ink transfer from the blanket to the media and, and wherein a peak temperature of the blanket after ink transfer from the blanket to the media and after heating by the first heating source is about 90 ⁰C to 160 ⁰C (i.e., 115 ⁰C, FIG. 7-9).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the heating temperature technique taught by Kodera when using the device taught by Fujita since Fujita does not give specifics in this regard, thus leaving it to one of ordinary skill to pursue the known options of which Kodera demonstrates this temperature is ideal for both high density and low density images (Kodera, ¶0056).
Regarding claims 15 and 17, Fujita and Kodera teaches the system of claim 9 and the memory resource of claim 14. Fujita and Kodera differ from the instant claimed invention by not explicitly disclosing: a ventilation unit to provide blanket ventilation in the area of the third arc with a flow of about 1 to 100 liters per second.  However adding a ventilation systems is a known technique for cooling in image forming apparatus. Therefore, adding a ventilation system to the device taught by Fujita and Kodera would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because the technique of .



Allowable Subject Matter
Claim 16 is allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“a set of heating sources located at a fourth arc of the blanket drum rotation path, the set of heating sources to heat the external surface of the blanket to about 120 ⁰C to 200 ⁰C,” [emphasis added].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852